Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1:
Lines 6, “pole; and” has been changed to --pole,--.

Claim 15:
Line 1, “message” has been changed to --massage--.

Claim 16:
Line 8, “the bending” has been changed to --a bending--.

Claim 18:
Lines 2-3, “times, number” has been changed to --times, and number--.

Election/Restrictions
Claims 1-3 and 6-7 are allowable. The restriction requirement among the 16 exercise device species, as set forth in the Office action mailed on 8/9/2021, has been reconsidered in The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/9/2021 is partially withdrawn. Claims 8-13 and 15-18, directed to non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim and the claims include features pertaining to different embodiments that can be combined with the features of the independent claim. However, claims 4-5, directed to species XI (FIGS. 22A-22E) and species X (FIGS. 20A-20C), respectively, are withdrawn from consideration because the features in claims 4-5 do not appear to be compatible with the features of the independent claim 1. Furthermore, independent claim 19 is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Applicant amended independent claim 1 with the subject matter of claim 21, which was indicated as allowable subject matter in the Non-Final Rejection dated 10/26/2021. Thus, claims 1-3, 6-13, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 2005/0079962 (Brown, JR.) is the closest prior art of record. 

However, Brown, JR. fails to disclose wherein the core contains an x-shaped elliptical core within it. After an updated search and consideration, no prior art could be found to provide any teaching, suggestion, or motivation that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brown, JR. to arrive at the claimed invention.

    PNG
    media_image1.png
    454
    495
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    273
    699
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    373
    282
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    379
    282
    media_image4.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784